Title: To James Madison from John Dawson, 25 September 1787
From: Dawson, John
To: Madison, James


dear Sir
Fredericksburg Sepr. 25. 1787
On my arrival in this town, on the last evening, I was much disappointed in receiving no letter from you.
The proceedings of the Convention have been forwarded by Mr. Randolph to Messrs. Mercer and Monroe, and are at this moment the subject of general conversation in every part of the town, and will soon be in every quarter of the state. Opinions have already been deliver’d, and that work, which was the production of much labour & time, has been in a few hours either damn’d or applauded, according to the wish, sentiments, or interest of the politician. Altho there are many warm friends to the plan, be assurd that the opposition will be powerful. Our old friend, the Colo from Frederick, will, I think, be much alarm’d, and will not fail to paint his fears in strong colours. I also think the powerful member from P.E. will be unfriendly. A report is circulated, that some few days since the people of that county (P.E) were assembled, and harangued by Mr H. in favour of a paper currency—that a Mr Smith, of the Academy, opposd the scheme—that on a decision a large majority conceded with Mr. Smith—That Mr. Smith then recommended to them the adoption of whatever shoud be done in convention; to which they agreed—That Mr H. informd them, that they shoud no longer consider him as their representative.
The improbabality of this report is sufficient to destroy its authenticity, altho it comes well supported, & I think we may receive it in part.
You are intimate with Mr. G. Mason—will you be kind enough to enclose me a letter of introduction to him, as an intimacy may be of consequence in the assembly?
Our correspondence will be more regular, I hope, from this time. I shall be on the Theater of Virginia politicks, & shall not fail to communicate to you whatever is transacted, worthy notice. Your engagements in public business, I am aware take up much of our time. I however flatter myself you will find leisure of express your sentiments on some political points, [whic]h will be agitated in our Legislatu[re] as I shall deem it as a matter of the first consequence to me. With much esteem & respect I am Yr. Freind & hm: Sert
J Dawson
